UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6980



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

KEITH BERNARD JOHNSON, a/k/a Bonji Denard
Crane, a/k/a Bonji DeNard Crane,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-29-P, CR-93-268-P)


Submitted:   December 19, 1996            Decided:   January 3, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Keith Bernard Johnson, Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for appointment of a new supervising probation officer. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Johnson, Nos. CR-93-29-P; CR-93-
268-P (W.D.N.C. May 31, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2